DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged [US Provisional Application 62/890,342 filed on August 22nd, 2019].

Drawings
The drawings are objected to because:
a) In Figure 4, in view of Paragraph 18 of the Specification it is unclear if the grid used to hold the vial samples is black or if the vial samples are black.
b) In Figure 4, in the last step, it is unclear what “necessary” information constitutes (last step to “save necessary information”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “processor programed to …” in claim 1.

The Examiner notes the use of “programmed to” confuses if the functions of the processor are claimed or if the software is claimed.  In the sole interest to expedite prosecution, the “processor” being positively recited and being afforded status as connoting sufficient structure, the “programmed to” is being considered as referring to the functions the processor performs.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.



Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Regarding claims 1 and 11, the claimed “oppositely” appears to imply a term of degree thus raising Indefinite issues regarding the arrangement of possible structural elements.
Regarding claims 2 – 10 and 12 – 20, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Objected.

Regarding claims 2 and 12, the claims recite “any refraction of light” yet is unclear how to distinguish the effect being images with the known inherent refractive indices of objects imaged which may lead to distortions raising potential Enablement Issues.
Regarding claims 3 and 13, the claims raise potential Indefinite issues if the plurality of objects must be in the same image or could be iteratively performed.
Regarding claims 5 and 15, the claims recite the use of color, but a color source or sensor are not recited thus Essential Elements are missing raising Enablement / Indefinite issues.
Regarding claims 6 and 16, the claims are similar in nature (claim 6 is the system performing the steps of method claim 16), but the dependencies are different and thus raise 112(d) Issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the metes and bounds of the claimed “any distortions” are Indefinite as there is no basis for comparison made or metric for assessing what a “distortion” is.
	Regarding claim 1, the metes and bounds of the claimed “attributable” are Indefinite as to how the determinations and assessments of sources of errors are made when distortions occur (e.g. distortions could be argues as attributed to other factors than liquids present in the bottles / vials / target object).
	Regarding claim 11, see claim 1 (regarding “any distortions” and “attributable”) which is the system performing the steps of the claimed method and thus is similarly Rejected.
Regarding claims 2 – 10 and 12 – 20, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Rejected.

Claims 2 and 12 recites the limitation "there any distortions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations:
“an imager for capturing an optical image of a target object”; [Claim 1]
“an illumination source positioned oppositely from the imager”; [Claim 1]
“a predetermined pattern positioned between the illumination source and the target object”; [Claim 1]
“comprising the steps of: positioning a predetermined pattern …”; [Claim 11]
“comprising the steps of: […] directing illumination from the illumination source …”; [Claim 11]
“comprising the steps of: […] capturing an optical image of the target object …”; [Claim 11] and

have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no disclosure of definite corresponding structure in the Specification.  Further for claim 11 it is unclear what the corresponding algorithm would be in view of Figure 4.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 2 – 10 and 12 – 20, the dependent claims do not cure the deficiencies of their corresponding independent claims and thus are similarly Rejected.


Regarding claims 9 and 19, since the “grid” is Indefinite as being structure (see reasoning for claim 6), the positioning of such a grid is Indefinite as to what is being positioned if anything or what is accomplishing the claim limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 – 10 and 12 – 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the claim does not relate the distortion to being attributable to liquids / fluids present in the object and appears to not require an object with liquid / fluid present in making the determination claimed.
Regarding claim 3, the claimed “any distortions” do not need to incorporate effects from liquids (see claim 1) and thus appears to not further limit the corresponding independent claim.
Regarding claims 4 – 10, the claims depend on claim 3 but do not cure the deficiencies of claims 2 and 3 and thus are similarly Rejected.
Regarding claims 12 – 15, the claims are the corresponding method steps performed by claims 2 – 5 and thus are similarly Rejected.


Regarding claims 10 and 20, the claims recite a positioning relationship between LEDs and a grid, but given the Indefiniteness of the “gird” as to the implementation in the claims, the LEDs effectively perform the function of the “grid” as well and thus the claim is not further limiting due to the Indefinite structures claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 3, 5 – 9, 11 – 13, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Printer, et al. (US PG PUB 2020/0134773 A1 referred to as “Printer” throughout in which citations will come from the US PG PUB in lieu of enabling supporting US Provisional Application 62/751,561), and further in view of Milne, et al. (US Patent #9,418,416 B2 referred to as “Milne” throughout).
Regarding claim 1, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches
an imager for capturing an optical image of a target object [Printer Figures 2 (see at least reference characters 260, 261, 265, 250), 8 (see at least reference characters 860, 861, 865, and 850), and 25 (subfigures included) as well as Paragraphs 60 – 64 (imaging object for defects (e.g. a bottle)), 85 – 89 (imager / arrangement for Fig. 2), 114 – 116 (camera to image objects in Fig. 8), and 188 – 195 (imaging arrangement with camera for bottles / objects in Fig. 5, 8, and 25); Milne Figures 1, 2A, 5, 7 – 9 (subfigures included – see at least reference characters 10 and 110) as well as Column 10 line 33 – Column 11 line 19 (inspection of containers with a camera / imager), Column 12 line 13 – Column 13 line 18 (imaging with applications of liquid filled contained to image) Column 20 lines 8 – 40 (imager and illumination sources behind bottle / container to image)];
an illumination source positioned oppositely from the imager [Printer Figures 2, 8, and 25 (subfigures included – see at least reference characters 204, 206, 805, 808, and 2505 (subfigures included)) as well as Paragraphs 60, 75, 188 – 195 and 203 – 208 (imaging bottles / containers with light sources suggested / taught as being behind / opposite the imager) and 355 (obvious variants of arrangements); Milne Figures 1, 5, 7 – 9 and 11 – 12 (subfigures included – see at least reference characters 122 (sub characters included), 120, 124, 126, and 920) as well as Column 19 line 23 – Column 20 line 40 (obviousness in arrangement of illumination with respect to imager and container to image rendering obvious the arrangement of parts claimed), Column 20 line 56 – Column 21 line 35 
a predetermined pattern positioned between the illumination source and the target object [Printer Figures 2, 8, and 25 (subfigures included) as well as Paragraphs 193 – 198 and 204 – 213 (uniform light pattern used which includes grid patterns); Milne Figures 10 and 25 – 29 (subfigures included) as well as Column 19 line 23 – Column 20 line 40 (obviousness in using illumination arrangements and various patterns to use) and Column 20 line 56 – Column 21 line 35 (uniform backlight for object to image using known patterns)]; and
a processor programmed to evaluate the optical image to determine whether there are any distortions of the predetermined pattern attributable to a liquid positioned in the target object [Printer Figures 2, 8, 25, and 44 (subfigures included – see at least reference characters 4422 (sub characters included)) as well as Paragraphs 4 – 6 (known to use processors to process image data), 74 – 80 (liquid fill levels), 188 and 193 – 204 (processor based algorithms to detect bottle / container defects and liquid levels along with distortions), 350 – 352, 426 – 430 (processor implemented system), 490 (liquid applications); Milne Figures 1 – 2, 5 – 10, and 30 (subfigures included as well as reference character 130) as well as Column 9 lines 21 – 59 (processor implemented system / incorporated with the imager to detect distortions), Column 15 line 21 – Column 16 line 18 (distortion based on fluid type imaged / liquid level present in container), and Column 41 line 9 – Column 42 line 27 (distortion due to liquid level / fluid properties in the container imaged)].
The motivation to combine Milne with Printer is to combine features in the same / related field of invention of particle imaging in a container [Milne Column 1 lines 19 – 45] in order to improve on detection of liquids / contained contents and behavior of contents in a vessel being imaged [Milne Column 4 line 63 – Column 5 line 15 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Printer and Milne which will be used throughout the Rejection.

Regarding claim 2, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
the processor is programmed to determine whether there any distortions of the predetermined pattern based upon any refraction of light passing through the predetermined pattern and the target object [See claim 1 regarding structure of the claimed “processor” and the “predetermined pattern” and additionally Printer Paragraphs 74 – 80 (liquid fill levels), 188 – 191 (defects imaged checking refraction), 193 – 206 (processor based algorithms to detect bottle / container defects and liquid levels along with distortions by identifying refraction phenomenon), 430 – 435 (refractive indices checked for distortions imaging fluids / liquids); Milne Figures 1 – 2, 5 – 10, and 30 (subfigures included as well as reference character 130) as well as Column 15 line 21 – Column 16 line 18 (distortion based on fluid type imaged / liquid level present in container), Column 19 line 10 – Column 20 line 40 (particular / fluid / liquid refractive indices checked for effects of imaged pattern using processors), and Column 41 line 9 – Column 42 line 27 (distortion due to liquid level / fluid properties in the container imaged)].
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 3, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches further comprising a plurality of the target objects and wherein the processor is programmed to evaluate the optical image to determine whether there are any distortions of the predetermined pattern in each of the plurality of the target objects [Printer Figure 25 (see grid pattern for treating multiple containers / bottles) as well as Paragraphs 64, 188 and 204 (see plurality of bottles listed and containers); Milne Figures 1 and 2A (see at least step 2 with a tray / plurality of containers / vials / bottles to image as well as reference character 
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 5, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the processor is programed to whether there any distortions of the predetermined pattern based on whether there is a change in color [Printer Figures 2, 7 – 12 and 25 – 26 (subfigures included) as well as Paragraphs 60 – 64 (color detection of objects), 74 – 76 (color LEDs to image objects and to detect color changes), 81 – 84, 114 – 120 (color change detection of objects recorded), 193 – 198 (colors to inspect objects), and 276 – 281 (color shifts / changes due to the object illuminated by a color source); Milne Figures 29 and 38 – 39 (subfigures included) as well as Column 14 lines 44 – 65 (color camera used to detect absorption / distinguishing materials or liquids) and Column 41 lines 39 – 61 (color change of liquid / distortions due to liquids or particles undesired in the liquid)].
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 6, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the pattern comprises a grid [Printer Figures 8 – 12, 25 – 26 (subfigures included – see at least reference character 2580 (including sub characters)), and 41 – 43 as well as Paragraphs 108, 201 – 205 (imaging with a grid 
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 7, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the illumination source comprises a bank of light emitting diodes [See claim 1 for citations regarding the “illumination source” in addition Printer Figures 8 – 12 (subfigures included) and 25 – 26 (subfigures included) as well as Paragraphs 70 – 75 (LED light sources including rows / banks (obvious variants to one of ordinary skill in the art) of LEDs), and 188 – 194 (LEDs to backlight imaging containers / bottles with fluids / liquids); Milne Figures 8 – 12 as well as Column 19 line 52 – Column 20 line 26 (LED arrays as a light source where an array is an obvious variant of the claimed “bank” to one of ordinary skill in the art)].
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 8, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the target object comprises a vial having a base and a body that extends from the base along a longitudinal axis [Printer Figures 5 and 8 (see at least reference character 550) as well as Paragraphs 60 – 64 (imaging bottles / containers), 100 – 103 (container to image (e.g. in Figure 5) and 188 – 194 (imaging of a bottle / container); Milne Figures 1, 8 – 12 (see at least reference character 10), 25A (container / vial / bottle with a base and 
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 9, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques.  The combination teaches the grid is positioned below the base of the vial [See claim 6 for citations regarding the “grid” and additionally Printer Figures 25 and 42 (subfigures included); Milne Figures 8 and 38 (subfigures included – see at least reference characters 122e and 126) as well as Column 20 lines 8 – 40 (illuminating vial from underneath – combinable with Printer for the grid illumination pattern)] 
Please see claim 1 for the motivation to combine Printer and Milne.

Regarding claim 11, see claim 1 which is the apparatus which performs the steps of the claimed method.
Regarding claim 12, see claim 2 which is the apparatus which performs the steps of the claimed method.
Regarding claim 13, see claim 3 which is the apparatus which performs the steps of the claimed method.
Regarding claim 15, see claim 5 which is the apparatus which performs the steps of the claimed method.
Regarding claim 16, see claim 6 which is the apparatus which performs the steps of the claimed method.

Regarding claim 18, see claim 8 which is the apparatus which performs the steps of the claimed method.
Regarding claim 19, see claim 9 which is the apparatus which performs the steps of the claimed method.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Printer, Milne, and further in view of Weinberger, et al. (US PG PUB 2010/0184056 A1 referred to as “Weinberger” throughout).
Regarding claim 4, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.  Weinberger teaches the use of the FFT (fast Fourier Transform) in imaging vials / containers containing liquids for defects.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques with the implementation of the FFT as taught by Weinberger.  The combination teaches the processor is programed to whether there any distortions of the predetermined pattern using fast Fourier transform [Printer Paragraphs 69 (frequency analysis used with object analysis), 347 – 348 (frequency analysis in images with Fourier transforms), and 592 (implementation of Fourier transforms – combinable with Weinberger’s FFT usage); Milne Figure 35 (subfigures included) as well as Column 25 lines 19 – 36 and Column 37 line 65 – Column 38 line 5 (Fourier image analysis techniques used for frequency analysis); Weinberger Figure 3 as well as Paragraph 15 (using FFT for analysis of frequency data – combinable with the teachings of Printer and Milne as the processor based implementation of a Fourier transform), 69, and 90].
Please see claim 1 for the motivation to combine Printer and Milne.

This is the motivation to combine Printer, Milne, and Weinberger which will be used throughout the Rejection.

Regarding claim 14, see claim 4 which is the apparatus which performs the steps of the claimed method.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Printer, Milne, and further in view of Lizari Illarramendi, et al. (US PG PUB 2015/0335532 A1 referred to as “Lizari” throughout).
Regarding claim 10, Printer teaches an imaging system that detects frequency shifts which can detect defects in bottles or presence of liquids.  Milne teaches arrangements of Printer’s imaging systems parts to image containers / bottles / vials to detect liquids and effects of imaging liquids in bottles.  Lizari renders obvious arrangements of lights / patterns in imaging / detecting a grid of bottles, vials, or containers containing liquids.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the imaging systems of Printer to be in arrangements as taught by Milne along with Milne’s liquid level detection techniques along with arrangements of illumination sources related to containers to image (or vials, bottles, etc.) as taught by Lizari.  The combination teaches the light emitting diodes are positioned below the grid and oriented to direct illumination through the grid and along the longitudinal axis of the body [Printer Figures 25 and 42 – 43 (subfigures included) as well as Paragraph 291 (bottom lighting underneath object / tray of containers); Milne Figures 1 (see tray / grid of vials – such as reference character 172), 8 and 38 (subfigures included – see at least reference characters 122e and 126) as well as Column 20 lines 8 – 40 (illuminating vial from underneath – 
Please see claim 1 for the motivation to combine Printer and Milne.
The motivation to combine Lizari with Milne and Printer is to combine features in the same / related field of detecting the presence of vials / containers to use [e.g. including camera use – Lizari Paragraphs 58 – 94] in order to improve speed to fill / process containers [Lizari Paragraphs 8 – 11 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Printer, Milne, and Lizari which will be used throughout the Rejection.

Regarding claim 20, see claim 10 which is the apparatus which performs the steps of the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinderman (US Patent #2,716,892 referred to as “Kinderman” throughout) in Figure 7 renders obvious imaging with colored light liquid caused distortions in containers. Barker (US Patent #3,446,222 referred to as “Barker” throughout) and Spengler, et al. (US Patent #2,884,783 referred to as “Spengler” throughout) teach similar imaging to Kinderman.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487